


Exhibit 10.4

 

AMENDMENT NO. 1

 

TO MANAGEMENT AGREEMENT

 

Amendment No. 1 to Management Agreement, dated as of March 3, 2010 (the
“Amendment”), by and among PennyMac Mortgage Investment Trust, a Maryland real
estate investment trust (the “Trust”), PennyMac Operating Partnership, L.P., a
Delaware limited partnership (the “Operating Partnership”), and PNMAC Capital
Management, LLC, a Delaware limited liability company (the “Manager”).

 

RECITALS

 

WHEREAS, the Trust, the Operating Partnership and the Manager are parties to
that certain Management Agreement, dated as of August 4, 2009 (the “Existing
Management Agreement” and, as amended by the Amendment, the “Management
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Management Agreement.

 

WHEREAS, the Trust, the Operating Partnership and the Manager have agreed,
subject to the terms and conditions of this Amendment, that the Existing
Management Agreement be amended to incorporate certain agreed upon revisions
that reflect the original intent of the Existing Management Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises and mutual obligations
set forth herein, the Trust, the Operating Partnership and the Manager hereby
agree that the Existing Management Agreement is hereby amended as follows:

 


SECTION 1.                                DEFINITIONS. SECTION 2 OF THE EXISTING
MANAGEMENT AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “INCENTIVE
FEE” IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

“Incentive Fee” means an incentive management fee calculated and payable (in
cash) each fiscal quarter in arrears in an amount equal to 20% per annum of the
dollar amount by which the Trust’s Core Earnings, for the Rolling Four Quarters
Period, plus the amount of the Incentive Fee, if any, during any of the fiscal
quarters in such Rolling Four Quarters Period and less the amount of any Core
Earnings Offset, exceeds the product of:

 

(1)                                  the weighted average of the issue price per
Common Share of all of the Trust’s public offerings of Common Shares (including
the Initial Public Offering) multiplied by the weighted average number of Common
Shares outstanding (including, for the avoidance of doubt, restricted share
units granted under one or more of the Trust’s equity incentive plans) in the
four-quarter period; and

 

--------------------------------------------------------------------------------


 

(2)                                  8.0%.

 

For purposes of calculating the Incentive Fee, outstanding limited partnership
interests in the Operating Partnership (other than limited partnership interests
held by the Trust) shall be treated as outstanding Common Shares.

 


SECTION 2.                                DEFINITIONS. SECTION 2 OF THE EXISTING
MANAGEMENT AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF
“SHAREHOLDERS’ EQUITY” IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

“Shareholders’ Equity” means:

 

(A) the sum of the net proceeds from any issuances of the Trust’s equity
securities since inception (allocated on a pro rata daily basis for such
issuances during the fiscal quarter of any such issuance); plus

 

(B) the Trust’s retained earnings at the end of such quarter (without taking
into account any non-cash equity compensation expense incurred in current or
prior periods); less

 

(C) any amount that the Trust pays for repurchases of its Common Shares
(allocated on a pro rata daily basis for such repurchases during the fiscal
quarter of any such repurchase); excluding

 

(D) any unrealized gains, losses or other non-cash items that have impacted the
Trust’s shareholders’ equity as reported in the Trust’s financial statements
prepared in accordance with GAAP, regardless of whether such items are included
in other comprehensive income or loss, or in net income; and excluding

 

(E) one-time events pursuant to changes in GAAP and certain other non-cash
charges after discussions between the Manager and the Independent Trustees and
after approval by a majority of the Independent Trustees.

 

The Conditional Payments shall be taken into account in the calculation of
Shareholders’ Equity only from and after the payment thereof, if any.

 

For purposes of calculating the Base Management Fee, outstanding limited
partnership interests in the Operating Partnership (other than limited
partnership interests held by the Trust) shall be treated as outstanding Common
Shares.

 


SECTION 3.                                CONDITIONS PRECEDENT.  THIS AMENDMENT
SHALL BECOME EFFECTIVE ON AS OF THE DATE FIRST SET FORTH ABOVE (THE “AMENDMENT
EFFECTIVE DATE”) SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS
PRECEDENT:

 

2

--------------------------------------------------------------------------------



 


3.1                                 DELIVERED DOCUMENTS.  ON THE AMENDMENT
EFFECTIVE DATE, EACH PARTY SHALL HAVE RECEIVED THE FOLLOWING DOCUMENTS, EACH OF
WHICH SHALL BE SATISFACTORY TO SUCH PARTY IN FORM AND SUBSTANCE:


 


(A)                                  THIS AMENDMENT, EXECUTED AND DELIVERED BY
DULY AUTHORIZED OFFICERS OF THE TRUST, THE OPERATING PARTNERSHIP AND THE
MANAGER; AND


 


(B)                                 SUCH OTHER DOCUMENTS AS SUCH PARTY OR
COUNSEL TO SUCH PARTY MAY REASONABLY REQUEST.


 


SECTION 4.                                REPRESENTATIONS AND WARRANTIES. EACH
PARTY REPRESENTS THAT IT IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL THE
TERMS AND PROVISIONS SET FORTH IN THE EXISTING MANAGEMENT AGREEMENT ON ITS PART
TO BE OBSERVED OR PERFORMED.


 


SECTION 5.                                LIMITED EFFECT.  EXCEPT AS EXPRESSLY
AMENDED AND MODIFIED BY THIS AMENDMENT, THE EXISTING MANAGEMENT AGREEMENT SHALL
CONTINUE TO BE, AND SHALL REMAIN, IN FULL FORCE AND EFFECT IN ACCORDANCE WITH
ITS TERMS.


 


SECTION 6.                                GOVERNING LAW.  THIS AMENDMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.


 


SECTION 7.                                COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS, EACH OF WHICH, WHEN SO EXECUTED, SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


 


SECTION 8.                                CONFLICTS.  THE PARTIES HERETO AGREE
THAT IN THE EVENT THERE IS ANY CONFLICT BETWEEN THE TERMS OF THIS AMENDMENT, AND
THE TERMS OF THE EXISTING MANAGEMENT AGREEMENT, THE PROVISIONS OF THIS AMENDMENT
SHALL CONTROL.


 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

The Trust:

 

PENNYMAC MORTGAGE INVESTMENT TRUST

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Anne D. McCallion

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

The Operating Partnership:

 

PENNYMAC OPERATING PARTNERSHIP, L.P

 

 

 

 

 

By:

PennyMac GP OP, Inc.,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 Anne D. McCallion

 

 

 

Title:

Chief Financial Officer

 

 

 

 

and Treasurer

 

 

 

 

 

 

 

 

 

 

The Manager:

 

PNMAC CAPITAL MANAGEMENT, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Anne D. McCallion

 

 

 

Title:

Chief Financial Officer

 

 

 

 

and Treasurer

 

--------------------------------------------------------------------------------
